Sergeant, J.
This case turns upon the question, whether an equitable mortgage by delivery of the title-deed is good in Pennsylvania. Being no more than a parol mortgage, (for it is only by parol the meaning and object of such delivery is ascertained,) it cannot now be made a question, after the express decision of the point by this court in Bowers v. Oyster, 3 Penna. Rep. 239, that there can be no such thing as a valid efficacious parol mortgage, for reasons which are fully stated in the opinion of the court. These it would be superfluous to repeat. Whether considered as a conveyance of land, as it may ultimately prove to be, or as a lien on lands, which is its ordinary state; a parol mortgage is contrary to the spirit of our legislation in the statute of frauds, and acts for the recording of mortgages, and for entering up liens for public information, and to the uniform current of decisions on these subjects in Pennsylvania.
Judgment affirmed.